DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1, 5-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various acoustic systems thereon, for example US2006/0062402.  However, the prior art of record fails to show claim 1, an acoustic assembly comprising: an enclosure; a first transducer attached to the enclosure and configured to emit sound along a first path over a first frequency range; a second transducer attached to the enclosure and configured to emit sound along a second path over a second frequency range; a third transducer attached to the enclosure and configured to emit sound along a third path over a third frequency range; and an acoustic horn attached to the enclosure and positioned to at least partially extend into the first path, the second path, and the third path  for adjusting at least one beamwidth in a crossover region of the first frequency range and the second frequency range, and for adjusting at least one beamwidth in a crossover region of the second frequency range and the third frequency range, wherein the acoustic horn includes: a waveguide positioned to at least partially extend into the first path; and an integrator attached to the waveguide and positioned to at least partially extend into the second path and , wherein the second integrator is formed with at least one second aperture to further fluid communication for sound; and claim 14, an acoustic assembly comprising: an enclosure; a first plurality of transducers 


The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN D NGUYEN/Primary Examiner, Art Unit 2699